Case 1:18-cv-00448-DKW-WRP Document 150 Filed 06/29/20 Page 1 of 7                       PageID #:
                                  6825



                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I

     MICHAEL C. GREENSPON,                                Case No. 18-cv-00448-DKW-WRP

                 Plaintiff,
                                                          ORDER DENYING MOTION FOR
         vs.                                              PARTIAL RECONSIDERATION

     AIG SPECIALTY INSURANCE CO., et
     al.,

                 Defendants.



         Plaintiff Michael C. Greenspon moves for partial reconsideration (“motion”)

 of the Court’s April 20, 2020 Order, which, among other things, awarded summary

 judgment to Defendant AIG Specialty Insurance Company. The arguments

 Greenspon presents for reconsideration amount to nothing more than his

 disagreement with the findings and conclusions reached in the April 20, 2020

 Order. Because disagreement is not a valid basis for reconsideration, the instant

 motion is DENIED.

                   RELEVANT PROCEDURAL BACKGROUND1

         On April 20, 2020, this Court entered an Order that, among other things,

 found Defendant AIG Specialty Insurance Company entitled to summary


 1
  The Court assumes the parties’ familiarity with the procedural background set forth in the April
 20, 2020 Order, Dkt. No. 142 at 13-15, and incorporates the same herein by reference.
Case 1:18-cv-00448-DKW-WRP Document 150 Filed 06/29/20 Page 2 of 7                     PageID #:
                                  6826



 judgment. Dkt. No. 142. The Court so found because Greenspon had failed to

 meet his burden of showing coverage under an Insurance Policy.2 More

 specifically, the Court found that the underlying two lawsuits primarily at issue in

 this case, one in 2011 and the other in 2014, were both premised upon the alleged

 wrongful foreclosure of Greenspon’s property, which meant that the claims in

 those lawsuits were first made in 2011–a time when the Insurance Policy was not

 in effect. In addition, even if Greenspon had shown that one or more of his claims

 were first made during the effective period of the Insurance Policy, the Court

 further found Greenspon had failed to meet his burden of showing that damages

 awarded to him pursuant to a 2018 state court default judgment flowed from

 covered claims. The Court also rejected Greenspon’s objection to the Magistrate

 Judge’s denial of leave to amend his complaint, so as to add a claim for unfair

 methods of competition and deceptive trade practices, because he was not a

 “consumer” with respect to the Insurance Policy.

        Thirty days later, on May 20, 2020, Greenspon filed the instant motion for

 partial reconsideration. Dkt. No. 144. Defendant has filed an opposition to the




 2
 Capitalized terms not otherwise defined herein shall have the meaning given to them in the
 April 20, 2020 Order.
                                                2
Case 1:18-cv-00448-DKW-WRP Document 150 Filed 06/29/20 Page 3 of 7                       PageID #:
                                  6827



 motion, Dkt. No. 146, and Greenspon has filed a reply, Dkt. No. 149. This Order

 now follows.

                                    LEGAL STANDARD

        A motion for reconsideration filed more than 28 days after the entry of

 judgment is construed under Rule 60(b) of the Federal Rules of Civil Procedure.

 Gould v. Mut. Life Ins. Co. of New York, 790 F.2d 769, 772 (9th Cir. 1986)

 (“Gould’s motion … was not denominated a Rule 60(b) motion. But, since it

 followed final judgment and was not within the time limits of Rule 59(e), we may

 consider it a Rule 60(b) motion.”); see also Fed.R.Civ.P. 59(e), 60(c).3

        Pursuant to Rule 60(b), a court may relieve a party from a final judgment or

 order due to, inter alia, mistake, newly discovered evidence, fraud, the judgment

 being void or satisfied, or any other reason that justifies relief. Fed.R.Civ.P.

 60(b)(1)-(6).

                                         DISCUSSION

        Because Greenspon is proceeding pro se, the Court liberally construes his

 motion. See Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987). That being

 said, nowhere in the motion, or in the reply in which it is acknowledged that relief



 3
  As a result, the Court disagrees with Defendant that the instant motion should be denied as
 untimely. See Dkt. No. 146 at 8-10.
                                                 3
Case 1:18-cv-00448-DKW-WRP Document 150 Filed 06/29/20 Page 4 of 7             PageID #:
                                  6828



 is being sought under Rule 60(b), does Greenspon ever explain under which prong

 of Rule 60(b) he is moving. See generally Dkt. Nos. 144-1, 149. Nonetheless,

 liberally construing Greenspon’s briefing, he appears to contend that the Court

 committed some form of legal error in awarding summary judgment to Defendant

 and not granting him leave to amend his complaint. The Ninth Circuit has

 explained that a claim of legal error may be appropriate under either Rule 60(b)(1)

 as a “mistake” or under the “catchall” provision that is Rule 60(b)(6). See In re

 Int’l Fibercom, Inc., 503 F.3d 933, 940 n.7 (9th Cir. 2007) (explaining that a legal

 error under the law of the case doctrine is cognizable under Rule 60(b)(1) as a

 mistake, and concluding that legal errors amounting to statutory and procedural

 violations were cognizable under Rule 60(b)(6)). The Court, thus, construes the

 instant motion in that light.

       Doing so, first, Greenspon points to no mistake that the Court has made and

 certainly no mistake similar to the one identified in In re Int’l Fibercom. Instead,

 a liberal construction of the instant motion reflects that Greenspon simply

 disagrees with the Court’s findings and conclusions in the April 20, 2020 Order.

 Notably, Greenspon retreads his review of the pertinent documents in this case,

 such as the 2018 Order, and restates his conclusion that, in light of those

 documents, Defendant was not entitled to summary judgment. The Court,


                                            4
Case 1:18-cv-00448-DKW-WRP Document 150 Filed 06/29/20 Page 5 of 7                       PageID #:
                                  6829



 however, addressed and rejected all of Greenspon’s arguments related to coverage

 under the Insurance Policy in the April 20, 2020 Order. Dkt. No. 142 at 18-27.

 Thus, he cannot re-assert his arguments or re-constitute them in his motion for

 reconsideration. See Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991)

 (concluding that the district court did not abuse its discretion in denying a motion

 for reconsideration, whether brought under Rule 59(e) or Rule 60(b), because the

 plaintiffs “presented no arguments which the court had not already considered and

 rejected.”); Stephens v. Cty. of Haw. Police Dep’t, 584 F. App’x 506, 507 (Mem)

 (9th Cir. Aug. 14, 2014) (“Because the motion for reconsideration merely

 reiterated Stephens’s disagreement with the order granting summary judgment, the

 district court properly denied the motion.”).4

        Greenspon also argues that the Court should not have denied him leave to

 amend his complaint. Construing this as an assertion of legal error, Greenspon,

 again, fails to point to any mistake in the Court’s decision. Instead, Greenspon


 4
  To the extent any of Greenspon’s arguments could be construed as new, such as his assertion in
 reply that he could “easily show the apportionment of damages…[,]” Dkt. No. 149 at 7, he is
 also not permitted to raise such arguments in a motion for reconsideration. See Kona
 Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (“A Rule 59(e) motion
 may not be used to raise arguments or present evidence for the first time when they could
 reasonably have been raised earlier in the litigation.”) (emphasis in original). Here, not only
 could Greenspon have raised his apportionment argument earlier in this litigation, he also could
 have raised it in the 2014 lawsuit that resulted in the 2018 Order. As discussed in the April 20,
 2020 Order, the 2018 Order reflects he did not, see Dkt. No. 142 at 22-27, and he cannot use this
 case to do that which he failed to do in his 2014 lawsuit.
                                                 5
Case 1:18-cv-00448-DKW-WRP Document 150 Filed 06/29/20 Page 6 of 7           PageID #:
                                  6830



 asks the Court to certify a question to the Hawai‘i Supreme Court with respect to

 whether he may bring one of the claims he wished to add to his complaint. As the

 Court discussed in the April 20, 2020 Order, Greenspon was not entitled to bring

 the relevant claim and rejected his arguments to the contrary. Dkt. No. 142 at 28-

 30. There was, thus, no reason to certify a question to the Hawai‘i Supreme

 Court. Moreover, whether to certify a question to a state’s highest court is a

 matter of discretion. Eckard Brandes, Inc. v. Riley, 338 F.3d 1082, 1087 (9th Cir.

 2003). The Court did not commit a mistake in declining to exercise its discretion

 in the manner urged by Greenspon.

       As for relief under Rule 60(b)(6), such relief is appropriate “to accomplish

 justice,” but “only under extraordinary circumstances.” United States v. Alpine

 Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993) (quotations omitted).

 As discussed herein, Greenspon points to no extraordinary circumstance or

 injustice worthy of reconsidering this case. Instead, he merely disagrees with the

 April 20, 2020 Order awarding summary judgment to Defendant and denying leave

 to amend the complaint. Disagreement is, however, not an extraordinary

 circumstance. See Delay v. Gordon, 475 F.3d 1039, 1044 (9th Cir. 2007) (“A

 party seeking to re-open a case under Rule 60(b)(6) must demonstrate both injury




                                           6
Case 1:18-cv-00448-DKW-WRP Document 150 Filed 06/29/20 Page 7 of 7            PageID #:
                                  6831



 and circumstances beyond his control that prevented him from proceeding with the

 prosecution or defense of the action in a proper fashion.”).

       Accordingly, the motion for partial reconsideration is DENIED.

                                   CONCLUSION

       For the reasons set forth herein, the motion for partial reconsideration, Dkt.

 No. 144, is DENIED.

       IT IS SO ORDERED.

       Dated: June 29, 2020 at Honolulu, Hawai‘i.




 Michael C. Greenspon vs. AIG Specialty Insurance Co., et al; Civil No. 18-00448
 DKW-WRP; ORDER DENYING MOTION FOR PARTIAL
 RECONSIDERATION




                                           7
